Case 5:20-cv-01390-ODW-MRW Document3 Filed 07/17/20 Page 1iof2 Page ID #:10

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. ED CV 20-1390 ODW (MRW) Date July 17, 2020
Title Zerisenay v. United States
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge

Veronica Piper n/a

Deputy Clerk Court Reporter / Recorder

Attorneys for Petitioner: Attorneys for Respondent:
n/a n/a
Proceedings: ORDER TO SHOW CAUSE RE: DISMISSAL
1. Petitioner Zerisenay is an inmate at the federal prison in Victorville. He filed

a “motion to dismiss immigration detainer” in this district court. (Docket # 1.) The
“motion” consists of a lengthy explanation of his family history, and his apparent claim to
U.S. citizenship.

2. Petitioner is ordered to show cause why the cursory motion should not be
dismissed. The document is facially incomplete and fails to state a cognizable basis for
federal civil court jurisdiction. Petitioner failed to commence this action with any
recognizable pleading (complaint, habeas petition, etc.). Further, the document itself
identifies no legitimate statutory basis for this Court to review or act upon an immigration
detainer.

3. Further problems with Petitioner’s filing. He failed to pay any filing fee to
the district court. He also failed to file an appropriate request for in forma pauperis status
to waive those fees. And, the face of the document suggests that Mr. Zerisenay may not
even have filed his request in the proper or intended venue. The motion asserts that it
was to be filed in “Immigration Court” — that’s an entirely separate entity than the federal
district court to which he sent his request.

4. Petitioner’s defective submission is subject to immediate dismissal. 28 U.S.C.
§ 1915(e). However, in the interests of justice, Petitioner will be given an opportunity to
explain the basis of his filing and to address the obvious problems with it as described
above. Petitioner’s response to this order (not to exceed five pages) will be due by
August 21.

5. Alternatively, Petitioner may file a statement voluntarily dismissing the
action without further consequence or cost.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
Case 5:20-cv-01390-ODW-MRW Document 3 Filed 07/17/20 Page 2of2 Page ID#:11

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. ED CV 20-1390 ODW (MRW) Date July 17, 2020

 

 

Title Zerisenay v. United States

 

Failure to comply with this order will result in a recommendation that the
action be dismissed pursuant to Federal Rule of Civil Procedure 41(b). Applied
Underwriters, Inc. v. Lichtenegger, 913 F.3d 884 (9th Cir. 2019).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
